Petition for Writ of Mandamus Denied and Majority and Dissenting Opinions
filed January 24, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-12-01029-CR

                  IN RE SAMUEL ROY JACKSON, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                            183rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 913043



                                 OPINION

      On November 13, 2012, relator filed a petition for writ of mandamus in this
Court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this Court to compel the Honorable Vanessa Velasquez,
presiding judge of the 183rd District Court of Harris County to conduct a hearing
on his applications for writ of habeas corpus filed March 11, 2004 and June 28,
2004, his motion to set aside indictment filed January 12, 2004, motion for written
ruling filed January 8, 2004, and a motion for discovery and inspection of
evidence. These motions were filed before relator was convicted on October 28,
2004. That conviction was affirmed on appeal. Jackson v. State, No. 01-04-
01137-CR, 2005 WL 3072018 (Tex. App. -- Houston [1st Dist.] Nov. 17, 2005,
pet. withdrawn) (not designated for publication).

      To be entitled to mandamus relief in a criminal case, a relator must show
that he has no adequate remedy at law to redress his alleged harm, and that what he
seeks to compel is a ministerial act, not involving a discretionary or judicial
decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana,
236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). Because relator
fails to demonstrate that he had no adequate remedy at law, the petition for writ of
mandamus is denied. See In re Miller, 2003 WL 22976409, *1 (Tex. App. --
Houston [14th Dist.] 2003, orig. proceeding) (mem. op., not designated for
publication) (petition was denied as to relator’s challenge to the rulings on pretrial
motions because relator had an adequate remedy by appeal.)




                                       /s/       Martha Hill Jamison
                                                 Justice



Panel consists of Justices Frost, Christopher, and Jamison (Frost, J. dissenting).
Publish - TEX. R. APP. P. 47.2(b)


                                             2